DETAILED ACTION
This action is responsive to the application No. 17/173,469 filed on February 11, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species 1 reading on Fig. 1 in the reply filed on 10/12/2022 is acknowledged.  The Applicants indicated that Claims 1-8, 12, 13, 15, and 20 read on the elected invention and that claims 1 and 13 are generic to all Species.  However, claims 12 and 20 depend from withdrawn claims 11 and 18, respectively and are therefore also withdrawn.  Claims 9-12, 14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-20.25 
The traversal is on the grounds that there is no burden on the examiner.  According to the applicants, there are claims reciting limitations of species 1-5 that depend from generic claims, therefore, species 1-5 are mutually related and the search field for all species is similar.  This is found not persuasive.
The argument about claims reading on species 1-5 depending from the same generic claims is not evidence that the species are not mutually exclusive.  The examiner can require a restriction in applications where generic claims recite features that are common to a multiplicity of species. 
In the previous restriction on page 2, the examiner identified five species, each including mutually exclusive characteristics.  For example, species 1 has a grid structure comprising a top partition wall having a different shape than the top partition wall of species 4; the multi-tier partition wall structure of species 5 is different than any of the partition wall structures of species 1-4.  These exclusive characteristics make the species patentably distinct from each other.  That is, the unpatentability of one of the species would not necessarily imply the unpatentability of the other species.  The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.  Accordingly, the prior art applicable to one of the species would not likely be applicable to the other species as the species are likely to raise different prior art issues.  Since each of the species belongs to a different subject of inventive effort, they will require different fields of search (e.g., employing different search queries) that would allow separately searching for each of their mutually exclusive characteristics, thus creating a serious burden on the examiner.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin (US 2021/0225918).

Regarding Claim 1, Lin (see, e.g., Figs. 7-8), teaches an image sensor, comprising:
a substrate 110 (see, e.g., par. 0017);
color filter units 270 disposed on the substrate 110 (see, e.g., par. 0027); and
a grid structure 260 disposed on the substrate 110 and surrounding each of the color filter units 270 (see, e.g., par. 0036),
wherein the grid structure 260 comprises:
a first partition wall 242m, disposed on the substrate 110, located between the color filter units 270 (see, e.g., par. 0043);
a second partition wall 242t, disposed directly on the first partition wall 242m, located between the color filter units 270 (see, e.g., par. 0043); and
wherein:
a top width W9 of the second partition wall 242t is smaller than a bottom width W8 of the second partition wall 242t (see, e.g., par. 0043).  

Regarding Claim 3, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 7-8), teaches that the image sensor further comprises a third partition wall 252, disposed directly on the second partition wall 242t, located between the color filter units 270, wherein cross sections of the first partition wall 242m and the third partition wall 252 is rectangular, and a cross section of the second partition wall 242t is trapezoidal.  

Regarding Claim 13, Lin (see, e.g., Figs. 7-8), teaches an image sensor, comprising:
a substrate 110 (see, e.g., par. 0017);
color filter units 270 disposed on the substrate 110 (see, e.g., par. 0027); and
a grid structure 260 disposed on the substrate 110 and surrounding each of the color filter units 270 (see, e.g., par. 0036),
wherein the grid structure 260 comprises:
a first partition wall 242m having a vertical side surface relative to the substrate 110 with a base width W7, disposed on the substrate 110, located between the color filter units 270 (see, e.g., par. 0043);
a second partition wall 242t having an inclined side surface relative to the substrate 110, disposed directly on the first partition wall 242m, located between the color filter units 270 (see, e.g., par. 0043); and
a third partition wall 252 having a first width W9, disposed directly on the second partition wall 242t, located between the color filter units 270, wherein the first width W9 is smaller than the base width W7 (see, e.g., par. 0043).

Regarding Claim 15, Lin teaches all aspects of claim 13.  Lin (see, e.g., Figs. 7-8), teaches that cross sections of the first partition wall 242m and the third partition wall 252 are rectangular, and a cross section of the second partition wall 242t is trapezoidal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0225918).

Regarding Claim 2, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 7-8), teaches that a first refractive index of the grid structure 260 is in a range between 1 and 1.5 (see, e.g., pars. 0030-0031).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 4, Lin teaches all aspects of claim 3.  Lin (see, e.g., Figs. 7-8), teaches that the first partition wall 242m has a base width W7, and the third partition wall 252 has a first width W9, wherein the base width W7 and the first width W9 are measured in a transversal direction parallel to the substrate 110, wherein the first width W9 of the third partition wall 252 is smaller than the base width W7 of the first partition wall 242m by 20% to 60% (see, e.g., par. 0043).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 5, Lin teaches all aspects of claim 4.  Lin (see, e.g., Figs. 7-8), teaches that the bottom width W8 of the second partition wall 242t is equal to the base width W7 of the first partition wall 242m, and the top width W9 of the second partition wall 242t is equal to the first width W9 of the third partition wall 252 (see, e.g., par. 0043).

Regarding Claim 7, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 7-8), teaches that a first height of the first partition wall 242m is lower than a total height of the grid structure 260.
Lin is silent with respect to the claim limitation that height of the first partition wall is lower than a total height of the grid structure by 60% to 80%.
However, this claim limitation is merely considered a change in the height of the first partition wall 242m and/or the height of the grid structure 260 in Lin’s device.  The specific claimed height difference, absent any criticality, is only considered to be an obvious modification of the height of the first partition wall 242m and/or the height of the grid structure 260 in Lin’s device, as the courts have held that changes in height without any criticality, are within the level of skill in the art.  According to the courts, a particular height is nothing more than one among numerous heights that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed height difference, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed height difference in Lin’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height difference or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen height or upon another variable recited in a claim, the applicant must show that the chosen height is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 8, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 7-8), teaches that a side surface of the second partition wall 242t has an interior angle relative to the substrate 110 (see, e.g., par. 0043).
Lin is silent with respect to the claim limitation that the interior angle is 20[Symbol font/0xB0] to 75[Symbol font/0xB0] relative to the substrate.
However, this claim limitation is merely considered a change in the interior angle of the side surface of the second partition wall 242t in Lin’s device.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
See also the comments stated above in claim 6 regarding criticality of heights which are considered repeated here.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2021/0225918) in view of Cheng-Hsuan Lin (US 10,686,000).

Regarding Claim 6, Lin teaches all aspects of claim 1.  Lin (see, e.g., Figs. 7-8), teaches that the image sensor further comprises a plurality of sensing units SE formed within the substrate 110, and a plurality of micro-lenses 280 respectively disposed on the color filter units 270 (see, e.g., par. 0047).  
Lin does not teach a light shielding structure embedded within the grid structure.  Cheng-Hsuan Lin (see, e.g., Fig. 1), in similar image sensor devices to those of Lin, on the other hand, teaches a light shielding structure 111 embedded within the grid structure 113B for blocking light between pixels to prevent color mixture (see, e.g., col. 3, ll. 33-36, col. 4, ll. 44-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lin’s device a light shielding structure embedded within the grid structure, as taught by Cheng-Hsuan Lin, for blocking light between pixels to prevent color mixture. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814